Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Sundaram et al., Pub. No.  2007/0061440, teach an internet content delivery infrastructure comprises a set of surrogate origin servers that are located at strategic locations for delivering copies of content to requesting end users. A distribution infrastructure consists of on-demand that move content from origin server to the surrogates. A CDN service provider (CDNSP) organizes sets of surrogate origin servers as a group called region. A CDN region comprises a set of one or more content servers that share a common back-end network, and that are located at or near an Internet access point. Content servers are referred to as edge servers as they are located at edge of the Internet. The CDN also includes network agents that monitor the network as well as the server loads. These network agents are co-located at third party data centers. Mapmaker software receives data generated from the network agents and periodically creates maps that dynamically associate IP addresses with the CDN regions. Once an edge server is identified, the browser passes the object request to the server, which applies metadata supplied from a configuration file or HTTP response headers to determine how the object will be handled. An end user makes a request to a mirrored site using a web browser. The end user's local name server issues a request to an authoritative name server. The authoritative name server then returns the name of a name server in the managed service. The local name server then queries the name server for an IP address. In response, the name server responds with a set containing one or more IP addresses that are optimal for that given local name server and for the requesting end user. The optimal set of IP addresses may be generated based on network maps created by testing the performance of representative common points on the network. The local name server selects an IP address from the optimal IP address list and returns this IP address to the requesting end user client browser. The browser then connects to that IP address to retrieve the desired content (Sundaram; paragraphs [0021 – 0022; 0031]). In addition, Schneider, Pub. No.  2008/0010365, teaches a computing device can operate in a standalone capacity or in any combination as a client and server computing systems (Schneider; paragraph [0144]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that selecting, by the first device, a first IP address of a first client device from the list according to, or based on, a criterion; sending, by the first device to the selected first client device, using the selected first IP address, in response to the selecting of the first IP address, the first URL; receiving, by the first device from the first client device, the first web-page; selecting, by the first device, a second IP address of a second client device from the list according to, or based on, the criterion; sending, by the first device to the selected second client device, using the selected second IP address, in response to the selecting of the second IP address, the second URL; and receiving, by the first device, from the second client device, the second web-page as set forth in claims 1-26.  Claims 1-26 are allowed because of the combination of the limitation listed above and other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448a